DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Application filed on 04/17/2019.
Claims 1-20 are currently pending. Claims 9-16 have been withdrawn. Claims 1-8 and 17-20 have been examined.
The Information Disclosure Statement (IDS) filed on 04/17/2019 has been acknowledged.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8 and 17-20) in the reply filed on 02/03/2021 is acknowledged. Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 and 17-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 1 recites the limitation “the usage score” (line 11) which renders the claim indefinite. A usage score for each of a plurality of predefined vehicle safety features is previously recited in the claim. A usage score for multiple features implies multiple scores. The instant limitation recited a singular usage score. Accordingly, these limitations contradict one another. It is unclear whether Applicant intends to claim one usage score or a plurality of usage scores. For purposes of this examination, the limitation has been interpreted to read “the usage scores.”
Claims 2-8 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Claim 5 recites the limitation “driving condition” (line 2) which renders the claim indefinite because it is unclear whether this is the same as the driving condition previously claimed or a different driving condition. For purposes of this examination, the limitation has been interpreted to read “the driving condition.”

Claim 17 recites the limitation “the trip” (line 3) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a trip.”
Claims 18-20 inherit the deficiencies noted in claim 17 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-8 are directed to a machine and claims 17-20 are directed to a process. Therefore, the claims are directed to statutory subject matter under Step 1 (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
responsive to receiving a vehicle selection request for a user, predicting a driving condition of a vehicle used by the user during the trip; 
calculating a usage score for each of a plurality of predefined vehicle safety features based on the vehicle feature usage pattern of the user and the driving condition as predicted; and 
selecting, from a plurality of vehicles, one or more vehicles as candidate vehicles based on the usage score as calculated.
These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., advertising, marketing or sales activities or behaviors. The above limitations further fall within the “Mental Processes” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind, e.g., an observation, evaluation, judgment, opinion. The above limitations further fall within the “Mathematical Concepts” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite mathematical calculations. Independent claim 17 recites similar limitations as claim 1 and, as such, falls within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 17 recite an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the 2019 PEG, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a memory configured to store a vehicle feature usage pattern and data associated with a trip and a processor. Independent claim 17 recites the additional element of loading a vehicle feature usage pattern and trip data associated with a user. The additional elements of a FairWarning v. Iatric Sys.). Likewise, claim 1 specifying that the abstract idea is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. Claims 1 and 17 further recite the additional element of storing/loading a vehicle feature usage pattern and data associated with a trip. As indicated in the 2019 PEG, limitations that are not indicative of integration into a practical application include adding insignificant extra-solution activity to the judicial exception. The additional element of storing/loading a vehicle feature usage pattern and data associated with a trip, as recited in claims 1 and 17, is merely adding insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g). As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 17 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 17 are “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Additionally, when considering whether an additional element is insignificant extra-solution activity, it is considered whether the extra-solution limitation is well-known. See MPEP 2106.05(g). In claims 1 and 17, the step of storing/loading a vehicle feature usage pattern and data associated with a trip is well-known (see MPEP 2106.05(d)(II) – storing and retrieving information in memory and electronic recordkeeping). Accordingly, as indicated above, the additional element of storing/loading a vehicle feature usage pattern and data associated with a trip is merely adding insignificant extra-solution activity to the abstract idea. 
Even when considered as an ordered combination, the additional elements of claims 1 and 17 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 17 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-8 and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-Alice/Mayo test, claims 1-8 and 17-20 are ineligible.
	
Allowable Subject Matter
Claims 1-8 and 17-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action.

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. Claim 17 is allowable as follows:
The most relevant prior art made of record includes Kote (U.S. 20130275214 A1), Powers (U.S. 20150166072 A1), and Ricci (U.S. 20140309885 A1).  
Kote teaches loading a vehicle feature usage pattern and a trip data associated with a user, determining a driving condition for the user during a trip, calculating scores for a plurality of predefined safety vehicle features based on the vehicle feature usage pattern and the driving condition as determined, and selecting from a plurality of vehicles, one or more vehicles as candidate vehicles based on the usage scores as calculated (Kote: [0008], [0022], [0033-0039], [0044]), but does not explicitly teach predicting a driving condition for the user during a trip; calculating usage scores for a plurality of predefined vehicle safety features based on the vehicle feature usage pattern and the driving condition as predicted; and selecting from a plurality of vehicles, one or more vehicles as candidate vehicles based on the usage scores as calculated (based on the vehicle feature usage pattern and the driving condition as predicted). 
Powers teaches predicting a driving condition for the user during a trip and warning the user of the predicted condition (Powers: [0020]), but does not explicitly teach calculating usage scores for a plurality of predefined vehicle safety features based on the vehicle feature usage pattern and the driving condition as predicted; and selecting from a plurality of vehicles, one or more vehicles as candidate vehicles based on the usage scores as calculated (based on the vehicle feature usage pattern and the driving condition as predicted).
Ricci teaches loading a vehicle feature usage pattern and a trip data associated with a user, predicting a driving condition for the user during a trip, and selecting vehicle features to apply based on the predicted driving condition (Ricci: [0224], [0228-0229], [0747]), but does not explicitly teach calculating usage scores for a plurality of predefined vehicle safety features based on the driving condition as predicted and selecting from a plurality of vehicles, one or more vehicles as candidate vehicles based on the usage scores as calculated.
and the driving condition as predicted and selecting from a plurality of vehicles, one or more vehicles as candidate vehicles based on the usage scores as calculated (based on the vehicle feature usage pattern and the driving condition as predicted).  

The examiner further emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claim is allowable as the evidence at hand does not anticipate the claim and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Claims 18-20 depend from independent claim 17 and, as such, also contain allowable subject matter.

Independent claim 1 recites the features identified above as being allowable with respect to independent claim 17. Accordingly, independent claim 1 contains allowable subject matter for similar reasoning as independent claim 17. Claims 2-8 depend from independent claim 1 and, as such, also contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leibowitz, U.S. 20140129080 A1, teaches recording driving patterns and suggesting purchasable vehicles.
Honma, U.S. 20200118202 A1, teaches selecting from a plurality of vehicles, one or more vehicles as candidate vehicles based on rental conditions and the usage conditions.
Miles, U.S. 20160198306 A1, teaches providing vehicle suggestions based on safety criteria.
Kim, U.S. 20150170253 A1, teaches recommending type of vehicle based on customer use information and vehicle state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684